DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The IDS’s filed on 8/24/2021, 4/26/2021 and 12/26/2019 have been considered. See the attached PTO 1449 form.
Status of Action
Receipt of Remarks filed on 06/01/2021 is acknowledged.  Claims 1-14 filed on 12/26/2019 are pending in the application.

Response to Election/Restrictions
Applicant's election of group (I), with traverse, in the reply filed on 06/01/2021 is acknowledged.  The election of encompassed claims 1-12.
Applicants also elected group Z2 as the Z-substituent in the compound (A) of formula (I) (see Remarks: page 2-3).
The traverse is based on the ground that the instant claim 1 recites Z1, Z2 or Z3 are aromatic, which are not partially unsaturated as taught by the reference KRETSCHMER R1 and R2 of the fungicidal compound of formula (I) together with the nitrogen atom to which they are bound form a partially unsaturated mono- or bicyclic 3- to 7-membered heterocycle, wherein KRETSCHMER also recites that for “3- to 10-membered saturate, partially unsaturated or aromatic mono- or bicyclic heterocycle, wherein the ring member atoms of said mono- or bicyclic heterocycle include besides carbon atoms further 1, 2, 3 or 4 heteroatoms selected from N, O and S as ring member atoms” is to be understood as meaning both “aromatic mono- and bicycle heteroaromatic ring systems” (see: page 5, line 41 to page 6, line 1). As such, KRETSCHMER does suggest the R1 and R2 together can be a heteroaromatic ring system similarly as the claimed technical feature.  Applicant’s is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Status of Claims
Accordingly, claims 1-12 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 13-14 directed to non-elected invention are withdrawn.
Priority
The present application is a 371 of PCT/EP2018/066825 filed on 06/22/2018, which claims foreign priority based on an application filed in EPO (17178431.7) filed on 06/28/2017.


The specification filed on 04/13/2020 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see specification: page 56, line 10; and page 68, line 13-14).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Objection to Claims
Claims 1 and 11 are objected to because of the following informalities:
(1)	Claim 1 recites a component (B) species: N'-[5-bromo-2-methyl-6-(1-methyl-2-propoxy-ethoxy)-3-pyridyl]-N-ethyl-N-methyl-formamidine) (see: claim 1 at page 4, line 11). The closed bracket “)” following the word “formamidine” should be deleted.

(2)	Claim 11 (see: claim 11 at page 9, line 8) recites “iodocarb (isopropanyl butylcarbamate), isopropanyl butylcarbamate (iodocarb)” which is redundant.

(3)	Claim 11 has multiple recitations that are missing a comma (,) between two species (see the locations below where the underlines are placed):

(i)	claim 11 at page 9, line 10-13:
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    147
    706
    media_image1.png
    Greyscale


(ii)	claim 11 at page 9, line 31:
[AltContent: connector]
    PNG
    media_image2.png
    71
    733
    media_image2.png
    Greyscale


(iii)	claim 11 at page 10, line 12-15:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    156
    700
    media_image3.png
    Greyscale


(iv)	claim 11 at page 10, line 26:
[AltContent: connector]
    PNG
    media_image4.png
    63
    694
    media_image4.png
    Greyscale


(v)	claim 11 at page 11, line 4:
[AltContent: connector]
    PNG
    media_image5.png
    90
    665
    media_image5.png
    Greyscale
.
	(4)	Claim 11 also recites a component: (N'-[5-bromo-2- methyl-6-(1-methyl-2-propoxy-ethoxy)-3-pyridyl]-N-ethyl-N-methyl-formamidine), in which the brackets ( ) should be deleted (see claim 11 at page 10, line 27-28).
Likewise, claim 11 recites (mandestrobin) (at page 10, line 18), in which the brackets (   ) should be deleted.

	(5)	Claim 11 at page 9, line 3, it recites a component (TCNB), in which the brackets ( ) should be deleted.  In addition, it is suggested that the full spelling of the abbreviation “TCNB” be written (e.g. 2, 3, 4, 5-tetrachloronitrobenzene) if it is the first time appear in the claim for claim clarity purposes.

(6)	Claim 11 recites several components: “KSF-1002” (see claim 1, page 9, line 28) and “4-CPA” (at page 10, line 4), and NNF-0721 (at page 11, line 8), which is suggested that the full spelling of these components be written if it is the first time they appear in the claim.
Appropriate corrections are required.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claims 1 and 11 contain the trademark/trade name “Timorex GoldTM” (see KIF-7767” (see: claim 11 at page 9, line 7), “polyram” (see: claim 11 at page 9, line 17), “vapam” (see: claim 11 at page 9, line 8), and “DPX-E2Y45” (at page 11, line 13).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
In the present case, the trademark/trade name: Timorex GoldTM is used to identify/describe the “component (B)” and “fungicide” of claims 1 and 11; and the trademark/trade names: KIF-7767, polyram, vapam, and DPX-E2Y45 are used to identify/describe the “fungicide” or “insecticide” of claim 11 and, accordingly, the identification/description is indefinite.

(2)	Claim 1 recites a limitation “wherein Z2 is optionally substituted by 1 group selected from….” which lacks sufficient antecedent basis because the structure of Z2-group as written is “unsubstituted” (see structure below) and there is no recitation in the structure indicating that the Z2 structure may be modified with the optional group:
Z2  = 
    PNG
    media_image6.png
    95
    82
    media_image6.png
    Greyscale
.
Claims 2-10 and 12 are also rejected because do not resolve the indefinite issues of the rejected claims 1 ad 11.

(3)	Claim 11 recites the following ingredients/components which are indefinite:
[AltContent: connector](i)	
    PNG
    media_image7.png
    26
    221
    media_image7.png
    Greyscale
…… (see: page 10, line 25), in which the stereo-convention sign (see underline above) is unclear as to if Applicants intend to recite racemate “(±)”, or Applicants intend to recite single isomer “(+) or (-)”, or it is a typographical error.
 (ii)	“2-benzy-4-chlorophenol (chlorophene)” (at page 11, line 6), which is indefinite because the “2-benzy-4-chlorophenol” and “chlorophene” are referred to two different compounds (see below):

    PNG
    media_image8.png
    312
    203
    media_image8.png
    Greyscale
      		 
    PNG
    media_image9.png
    102
    135
    media_image9.png
    Greyscale

2-benzyl-4-chlorophenol 	            chlorophene.
As such, the name recited outside the bracket is not equivalent to the name inside the bracket and it caused the scope of this recitation “2-benzy-4-chlorophenol (chlorophene)” unclear and indefinite.
(iii)	Claim 11 repeatedly recite a reference number in the bracket, e.g. amidoflumet (S-1955), flufenerim (UR-50701), noviflumuron (XDE-007) and spiromesifen (BSN-2060) (at page 11, line 11, 19, 22 and 25), which are indefinite because it is unclear whether the reference number recited in the bracket is “structurally” equivalent to the recited chemical compound; OR it is just for referencing purposes and is not part of the claimed limitation.  
indefinite because it is unclear whether the phrase is recited to describe the ingredients comprised in the trade name; OR it is recited as part of the claimed limitation.

(4)	Claim 11 recites a limitation “a biological agent selected from Bacillus thuringiensis, Bacillus thuringiensis delta endotoxin, baculovirus, and entomopathogenic bacteria, virus and fungi” (see the end of claim 11), which is indefinite because it is unclear whether the limitation “and entomopathogenic bacteria, virus and fungi” should be read as each of the species are listed in the alternative, such that only one species is required or if because of the “and”, all species (i.e. entomopathogenic bacteria, virus and fungi) must be present at the same time. If the limitation “and entomopathogenic bacteria, virus and fungi” should be read as each of the species are listed in the alternative, then the recitation should be amended to delete “and” before “entomopathogenic bacteria”, which would make it clear that each of the species are listed in the alternative. If the limitation “and entomopathogenic bacteria, virus and fungi” should be read as all species (i.e. entomopathogenic bacteria, virus and fungi) must be present at the same time, then the applicant can amend the limitation and replace “and” before “entomopathogenic bacteria” with “or” to recite “or entomopathogenic bacteria, virus and fungi”, which would clarify that the entomopathogenic bacteria, virus and fungi species must all be present at the same time. 




Claim Rejections - 35 U.S.C. § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over of WIEJA et al. (WO2015/185485 A1) in view of KRETSCHMER et al. (WO 2017/085100).
Applicants Claim
Applicants claim a fungicidal composition comprising a mixture of (A) and (B), wherein the component (A) is a compound of formula (I), as below:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
;
wherein the component (B) can be pyraclostrobin, spiroxamine or glyphosate; wherein the composition further comprises additional pesticides (e.g. metominostrobin), and additional carrier.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
WIEJA throughout teaches an agrochemical composition comprising:
(i)	a fungicidal compound of formula (I) as component (1):

    PNG
    media_image11.png
    91
    156
    media_image11.png
    Greyscale
(see page 1, line 25-28);
azoxystrobin, pyraclostrobin, spiroxamine, metominostrobin, and glyphosate (see: page 31, line 1-12; page 36, line 5-7, 9 & 12-13; page 38, line 6; page 40, line 25); and
(iii)	an auxiliary, e.g. carriers, surfactant and/or adjuvants (see: page 31, line 1-12 & 24-25):
As such, the pesticidally-active substances (component 2) taught by WEIJA reads on the same “active component (B), e.g. azoxystrobin, pyraclostrobin, spiroxamine or glyphosate” as instant claims 1 and 4-5; and the pesticidally-active substances, e.g. metominostrobin, reads on the same “further pesticide is metominostrobin” as instant claim 11.
Furthermore, the auxiliaries, e.g. carriers, surfactant and/or adjuvants taught in WIEJA reads on the same “carrier, surfactant and adjuvants” as instant claim 12.
WIEJA also teaches that the additional pesticidal component (2) can be mixed with the composition comprising the fungicide compound of formula (I) in a weight ratio of, e.g. 1:10 to 10:1 (see: page 35, line 12-16).  As such, the weight ratios taught by WIEJA suggests the similar weight ratios of the fungicidal active compound (I) to the pesticidal compound (B), as the instant claims 6-10.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
However, WIEJA does not teach the same structure of fungicidal compound of formula (I) as recited in instant claims 1-3. The deficiency is suggested by the other reference KRETSCHMER et al.

wherein the fungicidal compound of formula (I) has the chemical structure as follows (see: page 78-80, reference claims 1 and 8):

    PNG
    media_image12.png
    114
    226
    media_image12.png
    Greyscale
,
wherein:
A can be a phenyl group (see page 78: reference claim 1, line 7 and claim 2);
R3 and R4 each can be hydrogen (H) (see page 79: reference claim 1, line 7-8); &
R1 and R2 together with the nitrogen atom to which they are bound form a partially unsaturated mono- or bicyclic 3- to 7-membered heterocycle, wherein the heterocycle includes beside the one nitrogen atom and 1, 2 or 3 further heteroatoms, i.e. nitrogen atoms (see page 2, line 14-17).
It should be noted that KRETSCHMER also recites that for “3- to 10-membered saturate, partially unsaturated or aromatic mono- or bicyclic heterocycle, wherein the ring member atoms of said mono- or bicyclic heterocycle include besides carbon atoms further 1, 2, 3 or 4 heteroatoms selected from N, O and S as ring member atoms” is to be 
Additionally, KRETSCHMER teaches the heterocycle carries R1a, wherein R1a is C(=O)-(C1-C4-alkoxy) (see page 2, lines 1-24), which reads on the ethyl 1-[[4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]phenyl]methyl]pyrazole-4-carboxylate (compound X.03) recited in instant claims 2 and 3. 
As such, the fungicidal compound of formula (I) taught by KRETSCHMER suggests a heteroaromatic ring system (similarly as the Z-group presently claimed) can be used as part of the structure in the fungicidal compound (I), and KRETSCHMER also suggests that said fungicidal compound of formula (I) is useful for combating phytopathogenic harmful fungi, similarly as those fungicidal compounds taught in WIEJA.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine WIEJA’s fungicidal composition, which is capable of controlling fungal diseases or fungi attacks in plants, with KRETSCHMER’s agrochemical composition, which is also useful for combating phytopathogenic harmful fungi, to arrive at the instantly claimed fungicidal composition because both WIEJA and KRETSCHMER teach that by mixing the fungicidal compounds of formula (I) or the compositions comprising them in the use form as fungicides with other fungicides, i.e. the pesticidally-active azoxystrobin, pyraclostrobin, spiroxamine and metominostrobin, results showed an expansion of the fungicidal spectrum of activity being obtained and prevention of fungicide resistance development and synergistic effects are also obtained.

With respect to the weight ratio of component A to component B recited in the instant claims, as discussed supra, WIEJA teaches that the additional pesticidal component (2) can be mixed with the composition comprising the fungicide compound of formula (I) in a weight ratio of, e.g. 1:10 to 10:1 (see: page 35, line 12-16). WIEJA teaches the fungicidal compound of formula (I) disclosed by WIEJA, is used for controlling phytopathogenic fungi (see Abstract), and KRETSCHMER also teaches the fungicidal compound of formula (I) disclosed by KRETSCHMER is useful for combating phytopathogenic harmful fungi (see Abstract). Since the compounds taught by WIEJA 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,798,941 B2 in view of WIEJA et al. (WO2015/185485 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
instant claims are drawn to a fungicidal composition comprising: (a) a mixture of (A) and (B); and (b) a carrier, wherein the component (A) is a compound of formula (I), as below:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
;
wherein the component (B) can include, e.g. pyraclostrobin, spiroxamine or glyphosate; wherein the composition can further comprise additional pesticides, e.g. metominostrobin.
The conflicting claims are drawn to a compound of formula (I) and an agrochemical composition comprising the compound of formula (I) as fungicide, at least one additional active ingredient and a carrier; wherein the compound of formula (I) can be the following compound:

    PNG
    media_image14.png
    105
    265
    media_image14.png
    Greyscale
.
As such, the conflicting “compound of formula (I)” reads on the same component (A) which is the “compound of formula (I)” as presently claimed in claims 1-3 , and the claim 12.
The instant and conflicting claims differ in that the instant claims 1 and 4-5 recite the fungicidal composition comprises a component (B), e.g. pyraclostrobin, spiroxamine or glyphosate, and the instant claim 11 recites the fungicidal composition further comprises one or more additional pesticide, e.g. fluopicolide.
Whereas the conflicting claims recite the agrochemical composition comprises at least one additional active ingredient.  However, the conflicting claims do not explicitly disclose the species of the additional pesticides, as those recited in the instant claims 1, 4-5 and 11.  The conflicting claims also do not recite the weight ratio of the component (A) to the component (B), as recited in the instant claims 6-10.
The deficiencies are taught by the reference WIEJA, which teaches an agrochemical composition comprising: (i) a fungicidal compound of formula (I), as component (1), used in combination with (ii) one or more component (2), wherein the component (2) are pesticidally-active substances, e.g. azoxystrobin, pyraclostrobin, spiroxamine, metominostrobin, and glyphosate (see: page 31, line 1-12; page 36, line 5-7, 9 & 12-13; page 38, line 6; page 40, line 25); and (iii) an auxiliary, e.g. carriers, surfactant and/or adjuvants (see: page 31, line 1-12 & 24-25):

    PNG
    media_image11.png
    91
    156
    media_image11.png
    Greyscale
(fungicidal compound of formula (I)).
As such, the pesticidally-active substances (the component (2)) taught by WEIJA reads on the same “active component (B), e.g. azoxystrobin, pyraclostrobin, spiroxamine claims 1 and 4-5; and the “additional pesticides, e.g. metominostrobin” as recited in instant claim 11.
WIEJA also teaches that the additional pesticides (the component (2)) can be mixed with the composition comprising the compound of formula (I) (the component (1)) in a weight ratio of, e.g. 1:10 to 10:1 (see: page 35, line 12-16).  The teaching suggests the weight ratios recited in the instant claims 6-10.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention was made to combine the conflicting agrochemical composition with WIEJA’s fungicidal composition that is capable of controlling fungal diseases or fungi attacks in plants, to arrive at the instantly claimed fungicidal composition because WIEJA teaches that by mixing the compounds of formula (I) or the compositions comprising them in the use form as fungicides with other fungicides, i.e. the pesticidally-active substances: e.g. azoxystrobin, pyraclostrobin, spiroxamine and metominostrobin, results showed an expansion of the fungicidal spectrum of activity being obtained and prevention of fungicide resistance development and synergistic effects are also obtained.
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-14 of U.S. Patent No. 10,798,941 A1, in combination with the WIEJA, are obvious variants of the claims 1-12 in the instant application and therefore they are not patentability distinct.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616